Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 1 of 13 PageID: 1



William P. Deni, Jr.
Charles H. Chevalier
J. Brugh Lower
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


VALEANT PHARMACEUTICALS
NORTH AMERICA LLC; VALEANT
PHARMACEUTICALS IRELAND LTD.;
DOW PHARMACEUTICAL SCIENCES, INC.;
and KAKEN PHARMACEUTICAL CO., LTD.,                         Civil Action No. 19-8233

                       Plaintiffs,                        Document Electronically Filed

               v.

MYLAN PHARMACEUTICALS INC.;
MYLAN LABORATORIES LTD.; and
MYLAN INC.,

                       Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs   Valeant    Pharmaceuticals   North   America   LLC   (“Valeant”), Valeant

Pharmaceuticals Ireland Ltd. (“Valeant Ireland”), Dow Pharmaceutical Sciences, Inc. (“Dow”),

and Kaken Pharmaceutical Co., Ltd. (“Kaken”) (collectively, “Plaintiffs”) by way of this

Complaint against Mylan Pharmaceuticals Inc. (“Mylan Pharmaceuticals”), Mylan Laboratories

Ltd. (“Mylan Labs”), and Mylan Inc. (collectively, “Mylan”) allege as follows:




                                                 1
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 2 of 13 PageID: 2



                                        THE PARTIES

       1.      Plaintiff Valeant is a limited liability company organized and existing under the

laws of Delaware having its principal place of business at 400 Somerset Corporate Boulevard,

Bridgewater, New Jersey 08807.

       2.      Plaintiff Valeant Ireland is a company existing under the laws of Ireland having

an office at 3013 Lake Drive, Citywest Business Campus, Dublin 24, Ireland.

       3.      Plaintiff Dow is a corporation organized and existing under the laws of Delaware

having its principal place of business at 1330 Redwood Way, Petaluma, California 94954.

       4.      Plaintiff Kaken is a corporation organized and existing under the laws of Japan

having its principal place of business at 20th Floor, Bunkyo Green Court, 28-8, Honkomagome 2-

chome, Bunkyo-ku, Tokyo 113-8650, Japan.

       5.      Upon information and belief, Mylan Pharmaceuticals is a corporation organized

and existing under the laws of West Virginia, having a place of business at 781 Chestnut Ridge

Road, Morgantown, WV 26505. Upon information and belief, Mylan Pharmaceuticals is a wholly-

owned subsidiary of Mylan Inc. and an agent or affiliate of Mylan Labs.

       6.      Upon information and belief, Mylan Labs is a corporation organized and existing

under the laws of India, having a place of business at Plot No. 564/A/22, Road No. 92, Jubilee

Hills 500034, Hyderabad, India. Upon information and belief, Mylan Labs is a wholly-owned

subsidiary of Mylan Inc. and an agent or affiliate of Mylan Pharmaceuticals.

       7.      Upon information and belief, Mylan Inc. is a corporation organized and existing

under the laws of the Commonwealth of Pennsylvania, having a place of business at 1000 Mylan

Blvd., Canonsburg, PA 15317.




                                               2
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 3 of 13 PageID: 3



                                    NATURE OF THE ACTION

        8.       This is an action for infringement of United States Patent No. 10,105,444 (“the

’444 patent”) arising under the United States patent laws, Title 35, United States Code, § 100 et

seq., including 35 U.S.C. §§ 271 and 281. This action relates to Mylan’s filing of an Abbreviated

New Drug Application (“ANDA”) under section 505(j) of the Federal Food, Drug, and Cosmetic

Act (“the Act”), 21 U.S.C. § 355(j), seeking U.S. Food and Drug Administration (“FDA”) approval

to market its generic efinaconazole topical solution, 10% (“Mylan’s generic efinaconazole topical

solution”). 1

                                   JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), and

2201–02.

        10.      Upon information and belief, this Court has jurisdiction over Mylan

Pharmaceuticals. Upon information and belief, Mylan Pharmaceuticals is in the business of, inter

alia, developing, manufacturing, marketing, importing, and selling pharmaceutical products,

including generic drug products. Upon information and belief, Mylan Pharmaceuticals directly,

or indirectly, develops, manufactures, markets, and sells generic drug products throughout the

United States and in this judicial district, and this judicial district is a likely destination for Mylan’s

generic efinaconazole topical solution. Upon information and belief, Mylan Pharmaceuticals

purposefully has conducted and continues to conduct business in this judicial district. Upon




1
        Plaintiffs previously brought an action for infringement of United States Patent Nos.
7,214,506 (“the ’506 patent”), 8,039,494 (“the ’494 patent”), 8,486,978 (“the ’978 patent”),
9,302,009 (“the ’009 patent”), 9,566,272 (“the ’272 patent”), 9,662,394 (“the ’394 patent”),
9,861,698 (“the ’698 patent”), and 9,877,955 (“the ’955 patent”). That action is currently pending
in this Court as Case No. 3:18-cv-14305 (PGS) (LHG), and Plaintiffs hereby incorporate by
reference their Complaint against Mylan (ECF No. 1) in that action.


                                                    3
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 4 of 13 PageID: 4



information and belief, Mylan Pharmaceuticals is registered to do business in this judicial district.

Upon information and belief, Mylan Pharmaceuticals has previously submitted to the jurisdiction

of this Court and has further previously availed itself of this Court by asserting counterclaims in

other civil actions initiated in this jurisdiction.       Upon information and belief, Mylan

Pharmaceuticals has a place of business at 110 Allen Rd., Basking Ridge, NJ 07920. Upon

information and belief, Mylan Pharmaceuticals publicly touts its New Jersey presence at

https://mylanbetterhealth.com/en/us/new-jersey.

       11.      Mylan Pharmaceuticals has taken the costly, significant step of applying to the

FDA for approval to engage in future activities—including the marketing of its generic drugs—

that will be purposefully directed at, upon information and belief, New Jersey and elsewhere.

Mylan Pharmaceuticals’ ANDA filings constitute formal acts that reliably indicate plans to engage

in marketing of the proposed generic drugs. Upon information and belief, Mylan Pharmaceuticals

intends to direct sales of its drugs into New Jersey, among other places, once it has the requested

FDA approval to market them. Upon information and belief, Mylan Pharmaceuticals will engage

in marketing of its proposed ANDA products in New Jersey upon approval of its ANDA.

       12.      Upon information and belief, this Court has jurisdiction over Mylan Labs. Upon

information and belief, Mylan Labs is in the business of, inter alia, developing, manufacturing,

marketing, importing, and selling pharmaceutical products, including generic drug products. Upon

information and belief, Mylan Labs directly, or indirectly, develops, manufactures, markets, and

sells generic drug products throughout the United States and in this judicial district, and this

judicial district is a likely destination for Mylan’s generic efinaconazole topical solution. Upon

information and belief, Mylan Labs purposefully has conducted and continues to conduct business

in this judicial district. Upon information and belief, Mylan Labs is registered to do business in




                                                 4
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 5 of 13 PageID: 5



this judicial district. Upon information and belief, Mylan Labs has previously submitted to the

jurisdiction of this Court and has further previously availed itself of this Court by asserting

counterclaims in other civil actions initiated in this jurisdiction. Upon information and belief,

Mylan Labs has a place of business at 110 Allen Rd., Basking Ridge, NJ 07920. Upon information

and    belief,     Mylan     Labs      publicly    touts     its   New      Jersey     presence      at

https://mylanbetterhealth.com/en/us/new-jersey.

       13.        Upon information and belief, this Court has jurisdiction over Mylan Inc. Upon

information and belief, Mylan Inc. is in the business of, inter alia, developing, manufacturing,

marketing, importing, and selling pharmaceutical products, including generic drug products. Upon

information and belief, Mylan Inc. directly, or indirectly, develops, manufactures, markets, and

sells generic drug products throughout the United States and in this judicial district, and this

judicial district is a likely destination for Mylan’s generic efinaconazole topical solution. Upon

information and belief, Mylan Inc. purposefully has conducted and continues to conduct business

in this judicial district. Upon information and belief, Mylan Inc. is registered to do business in this

judicial district. Upon information and belief, Mylan Inc. has previously submitted to the

jurisdiction of this Court and has further previously availed itself of this Court by asserting

counterclaims in other civil actions initiated in this jurisdiction. Upon information and belief,

Mylan Inc. has a place of business at 110 Allen Rd., Basking Ridge, NJ 07920. Upon information

and     belief,    Mylan      Inc.    publicly     touts    its    New      Jersey     presence      at

https://mylanbetterhealth.com/en/us/new-jersey.

       14.        Mylan Pharmaceuticals and Mylan Inc. avail themselves of the rights, benefits,

and privileges of this Court by filing at least the following complaints in the District of New Jersey:

Mylan Pharmaceuticals, Inc., et al. v. Novartis Pharmaceuticals Corporation, Civil Action No.




                                                  5
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 6 of 13 PageID: 6



2:18-cv-12022; Mylan Pharmaceuticals, Inc. v. Celgene Corporation, Civil Action No. 2:14-cv-

02094; and Mylan Inc. et al. v. Apotex Inc. et al., Civil Action No. 3:14-cv-04560.

       15.      Mylan Pharmaceuticals, Mylan Labs, and Mylan Inc. consented to or did not

contest the jurisdiction of this Court in at least the following District of New Jersey actions:

Valeant Pharmaceuticals International, Inc., et al. v. Mylan Pharmaceuticals, Inc., et al., Civil

Action No. 2:15-cv-8180 (Mylan Pharmaceuticals, Mylan Labs, and Mylan Inc.); Baxter

Healthcare Corp., et al. v. Agila Specialties Private Limited, et al., Civil Action No. 1:14-cv-07094

(Mylan Pharmaceuticals and Mylan Labs); Horizon Pharma, Inc., et al. v. Mylan Pharmaceuticals

Inc., et al., Civil Action No. 3:15-cv-03327 (Mylan Pharmaceuticals, Mylan Labs, and Mylan

Inc.); Astrazeneca AB, et al. v. Mylan Pharmaceuticals Inc., et al., Civil Action No. 3:13-cv-04022

(Mylan Pharmaceuticals, Mylan Labs, and Mylan Inc.); and Janssen Products, L.P., et al. v. Lupin

Limited, et al., Civil Action No. 2:10-cv-05954 (Mylan Pharmaceuticals and Mylan Inc.).

       16.      Mylan Pharmaceuticals, Mylan Labs, and Mylan Inc. availed themselves of the

rights, benefits, and privileges of this Court by asserting counterclaims in at least the following

prior District of New Jersey actions: Baxter Healthcare Corp., et al. v. Agila Specialties Private

Limited, et al., Civil Action No. 1:14-cv-07094 (Mylan Pharmaceuticals and Mylan Labs);

Horizon Pharma, Inc., et al. v. Mylan Pharmaceuticals Inc., et al., Civil Action No. 3:15-cv-03327

(Mylan Pharmaceuticals, Mylan Labs, and Mylan Inc.); Astrazeneca AB, et al. v. Mylan

Pharmaceuticals Inc., et al., Civil Action No. 3:13-cv-04022 (Mylan Pharmaceuticals, Mylan

Labs, and Mylan Inc.); and Janssen Products, L.P., et al. v. Lupin Limited, et al., Civil Action No.

2:10-cv-05954 (Mylan Pharmaceuticals and Mylan Inc).

       17.      Mylan knows or should know that Jublia® is manufactured for Valeant

Pharmaceuticals North America LLC in Bridgewater, NJ 08807 USA at least because that




                                                 6
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 7 of 13 PageID: 7



information is included in the label and prescribing information for Jublia®.

       18.      Upon information and belief, venue is proper in this judicial district under

28 U.S.C. §§ 1391(c) and (d), and § 1400(b).

                                      THE PATENT IN SUIT

       19.      The United States Patent and Trademark Office (“PTO”) issued the ’444 patent on

October 23, 2018.     The ’444 patent claims, generally speaking, inter alia, pharmaceutical

formulations including ethanol, cyclomethicone, diisopropyl adipate, C12-15 alkyl lactate and

antioxidant. Plaintiffs hold all substantial rights in the ’444 patent and have the right to sue for

infringement thereof. The ’444 patent is valid and enforceable. A copy of the ’444 patent is

attached hereto as Exhibit A.

       20.      Dow is the holder of New Drug Application (“NDA”) No. 203567 for Jublia®,

which the FDA approved on June 6, 2014. In conjunction with NDA No. 203567, the ’444 patent

is listed in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations (“the

Orange Book”).

       21.      Efinaconazole topical solution, 10% is sold in the United States under the

trademark Jublia®.

                       MYLAN’S INFRINGING ANDA SUBMISSION

       22.      Upon information and belief, Mylan Pharmaceuticals filed or caused to be filed

with the FDA ANDA No. 212064, under Section 505(j) of the Act and 21 U.S.C. § 355(j).

       23.      Upon information and belief, Mylan Pharmaceuticals’ ANDA No. 212064 seeks

FDA approval to sell in the United States Mylan’s generic efinaconazole topical solution, intended

to be a generic version of Jublia®.

       24.      Plaintiffs received a letter dated February 8, 2019 from Mylan purporting to be a




                                                 7
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 8 of 13 PageID: 8



Notice of Certification for ANDA No. 212064 (“Mylan’s notice letter”) under Section

505(j)(2)(B)(ii) and (iv), 21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R. § 314.95(c) that included a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV).

       25.       Mylan’s notice letter alleges that Mylan Pharmaceuticals has submitted to the FDA

ANDA No. 212064 seeking FDA approval to sell Mylan’s generic efinaconazole topical solution,

intended to be a generic version of Jublia®.

       26.       Upon information and belief, ANDA No. 212064 seeks approval of Mylan’s

generic efinaconazole topical solution that is the same, or substantially the same, as Jublia®.

                                  COUNT I AGAINST MYLAN

                       Infringement of the ’444 Patent under § 271(e)(2)

       27.       Paragraphs 1-26 are incorporated herein as set forth above.

       28.       Under 35 U.S.C. § 271(e)(2), Mylan has infringed at least one claim of the ’444

patent by submitting, or causing to be submitted to the FDA, ANDA No. 212064 seeking approval

for the commercial marketing of Mylan’s generic efinaconazole topical solution before the

expiration date of the ’444 patent.

       29.       Upon information and belief, Mylan’s generic efinaconazole topical solution will,

if approved and marketed, infringe, either literally or under the doctrine of equivalents, at least one

claim of the ’444 patent.

       30.       Upon information and belief, Mylan will, through the manufacture, use, import,

offer for sale, and/or sale of Mylan’s generic efinaconazole topical solution, directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’444 patent.

       31.       If Mylan’s marketing and sale of its generic efinaconazole topical solution prior

to the expiration of the ’444 patent is not enjoined, Plaintiffs will suffer substantial and irreparable




                                                   8
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 9 of 13 PageID: 9



harm for which there is no adequate remedy at law.

                                 COUNT II AGAINST MYLAN

                   Declaratory Judgment of Infringement of the ’444 Patent

        32.     Paragraphs 1-31 are incorporated herein as set forth above.

        33.     These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        34.     There is an actual case or controversy such that the Court may entertain Plaintiffs’

request for declaratory relief consistent with Article III of the United States Constitution, and this

actual case or controversy requires a declaration of rights by this Court.

        35.     Mylan has made, and will continue to make, substantial preparation in the United

States to manufacture, use, offer to sell, sell, and/or import Mylan’s generic efinaconazole topical

solution before the expiration date of the ’444 patent, including Mylan’s filing of ANDA No.

212064.

        36.     Upon information and belief, any commercial manufacture, use, offer for sale,

sale, and/or importation of Mylan’s generic efinaconazole topical solution will directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’444 patent.

        37.     Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Mylan’s generic efinaconazole topical

solution will constitute infringement of at least one claim of the ’444 patent.




                                                  9
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 10 of 13 PageID: 10



                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

and against Mylan on the patent infringement claims set forth above and respectfully request that

this Court:

          1.      enter judgment that, under 35 U.S.C. § 271(e)(2), Mylan has infringed at least one

claim of the ’444 patent by submitting or causing to be submitted ANDA No. 212064 to the FDA

to obtain approval for the commercial manufacture, use, import, offer for sale, and/or sale in the

United States of Mylan’s generic efinaconazole topical solution before the expiration of the ’444

patent;

          2.      order that the effective date of any approval by the FDA of Mylan’s generic

efinaconazole topical solution be a date that is not earlier than the expiration of the ’444 patent, or

such later date as the Court may determine;

          3.      enjoin Mylan from the commercial manufacture, use, import, offer for sale, and/or

sale of Mylan’s generic efinaconazole topical solution until expiration of the ’444 patent, or such

later date as the Court may determine;

          4.      enjoin Mylan and all persons acting in concert with Mylan from seeking,

obtaining, or maintaining approval of Mylan’s ANDA No. 212064 until expiration of the ’444

patent;

          5.      declare this to be an exceptional case under 35 U.S.C. §§ 285 and 271(e)(4) and

award Plaintiffs costs, expenses, and disbursements in this action, including reasonable attorney’s

fees;

          6.      award Plaintiffs such further and additional relief as this Court deems just and

proper.




                                                  10
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 11 of 13 PageID: 11



Dated: March 8, 2019                        Respectfully submitted,
       Newark, New Jersey
                                            s/ William P. Deni, Jr.
                                            William P. Deni, Jr.
                                            Charles H. Chevalier
                                            J. Brugh Lower
                                            GIBBONS P.C.
                                            One Gateway Center
                                            Newark, New Jersey 07102
                                            Tel: (973) 596-4500
                                            Fax: (973) 596-0545
                                            wdeni@gibbonslaw.com
                                            cchevalier@gibbonslaw.com
                                            jlower@gibbonslaw.com

                                            Attorneys for Plaintiffs


Of Counsel:
Thomas P. Steindler (pro hac vice to be submitted)
Nicole M. Jantzi (pro hac vice to be submitted)
Paul M. Schoenhard (pro hac vice to be submitted)
Ian B. Brooks (pro hac vice to be submitted)
MCDERMOTT WILL & EMERY LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531
(202) 756-8000

Attorneys for Plaintiffs
Valeant Pharmaceuticals North America LLC,
Valeant Pharmaceuticals Ireland Ltd., and
Dow Pharmaceutical Sciences, Inc.


John D. Livingstone (pro hac vice to be submitted)
FINNEGAN, HENDERSON,
FARABOW, GARRETT & DUNNER, LLP
271 17th Street, NW
Suite 1400
Atlanta, GA 30363-6209
(404) 653-6400

Naoki Yoshida (pro hac vice to be submitted)
FINNEGAN, HENDERSON,
FARABOW, GARRETT & DUNNER, LLP



                                               11
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 12 of 13 PageID: 12



33rd Floor, Shiroyama Trust Tower
3-1, Toranomon 4-chome, Minato-ku
Tokyo, 105-6033 Japan
+81-3-3431-6943

Attorneys for Plaintiff
Kaken Pharmaceutical Co., Ltd.




                                     12
Case 3:19-cv-08233-PGS-LHG Document 1 Filed 03/08/19 Page 13 of 13 PageID: 13



                       CERTIFICATION OF NON-ARBITRABILITY
                       PURSUANT TO LOCAL CIVIL RULE 201.1(d)

       Pursuant to Local Civil Rule 201.1(d), the undersigned counsel hereby certifies that this

action seeks declaratory and injunctive relief and, therefore, is not subject to mandatory arbitration.

       I certify under penalty of perjury that the foregoing is true and correct.


Dated: March 8, 2019                           Respectfully submitted,
       Newark, New Jersey
                                               s/ William P. Deni, Jr.
                                               William P. Deni, Jr.
                                               GIBBONS P.C.
                                               One Gateway Center
                                               Newark, New Jersey 07102
                                               Tel: (973) 596-4500
                                               Fax: (973) 596-0545
                                               wdeni@gibbonslaw.com

                                               Attorneys for Plaintiffs




                                                  13
